DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE and amendment filed on 6/14/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Claims 1, 8, and 15 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 each recite the limitation "the first data entry" in lines 11, 12, and 11 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 8, and 15 each recite the limitation "the next data entry" in lines 18, 19, and 17-18 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3-7, 10-14, and 17-20 are rejected because they depend from respective base claims that are currently rejected and fail to cure the deficiencies of their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al (US 10,114,829), hereinafter Bono ‘829 which incorporates by reference Bono et al (US 9,286,007), hereinafter Bono ‘007, in column 9, lines 23-38 and Atkisson et al. (US 2011/0258391).
With respect to claim 1, Bono ‘829 teaches of a computer-implemented method, executed on a computing device, comprising: receiving, via the computing device, data for storage in a storage system (column 1, lines 6-17; where the storage processors service requests from host machines that include data elements to be written);
writing the data to a head entry of a log buffer, wherein the log buffer includes a plurality of data entries for flushing to the storage system (column 1, lines 18-35, column 4, lines 37-55, column 5, lines 1-11 and 53-62, column 6, lines 17-34; where write and read caches are used for the host requests.  The data for the write is stored in a new entry in the data log (claimed head entry));
flushing, via a plurality of threads, at least a portion of the plurality of data entries of the log buffer to the storage system based upon, at least in part, a tail entry of the log buffer (column 5, line 63-column 6, line 8; where the data log, which is part of the I/O stack, receives new log entries at the tail of the log and flushing older log entries from the head of the log.  These individual flushing operations are part of the larger process of the entire system that contains the flushing.  Since a thread is a process that is a part of a larger process or program, these flush operations can be considered threads),
wherein flushing, via the plurality of threads, the at least a portion of the plurality of data entries of the log buffer to the storage system includes assigning one or more data entries of the log buffer to one or more threads of the plurality of threads for flushing to the storage system (column 5, line 63-column 6, line 8, column 6, lines 30-45, column 11, lines 15-31; where the log manager flushes the log entry.  As established above each flushing operation is itself a thread, thus each entry being flushed can be considered assigned to that operation that is flushing it),
updating, via each thread of the plurality of threads, a queue of committed data entries with one or more data entries of the log buffer flushed to the storage system by each thread (column 6, lines 39-43, column 11, lines 15-40; where the instructions direct the entries and data to be flushed to persistent storage.  The entries in the persistent storage is the claimed queue).
Bono ‘829 fails to explicitly teach of (1) wherein the first data entry assigned to the plurality of threads is the tail entry of the log buffer, and (2) determining, via a thread of the plurality of threads, a new tail entry of the log buffer based upon, at least in part, the queue of committed data entries, wherein the new tail entry of the log buffer indicates the next data entry to flush from the log buffer.
However, Atkisson teaches of wherein the first data entry assigned to the plurality of threads is the tail entry of the log buffer (paragraph 61-62; where data being destaged from the cached log is destaged in a cache log order from the tail entry to the head entry, thus the first entry to be destaged is the tail entry);
determining, via a thread of the plurality of threads, a new tail entry of the log buffer based upon, at least in part, the queue of committed data entries, wherein the new tail entry of the log buffer indicates the next data entry to flush from the log buffer (paragraph 61-63, 347; where once the tail is destaged the tail pointer is moved to point to the new tail pointer, which is the next entry to be destaged).
Bono ‘829 and Atkisson are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Bono ‘829 and Atkisson before the time of the effective filing of the claimed invention to make the logs of Bono ‘829 circular logs that are destaged from tail to head as taught in Atkisson.  Their motivation would have been to more efficiently use the memory and reduce write amplification (Atkisson, paragraph 63).
With respect to claim 8, the combination of Bono ‘829 and Atkisson teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Bono ‘829 also teaches of a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations of claim 1 (column 2, lines 39-44, column 15, lines 51-65; where the computer program product is stored on a medium and contains instructions that are executed by a processing unit to perform the operations of Bono ‘829).
With respect to claim 15, the combination of Bono ‘829 and Atkisson teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Bono ‘829 also teaches of a computing system comprising: a memory; and a processor configured to perform operations of claim 1 (column 2, lines 39-44, column 4, lines 12-14, column 15, lines 51-65; where a processor with a memory carries out the operations of Bono ‘829).
With respect to claims 3, 10, and 17, the combination of Bono ‘829 and Atkisson teaches of determining whether the thread has flushed the tail entry of the log buffer (Bono ‘829, column 6, lines 53-58; Bono ‘007, column 10, lines 6-15, Atkisson, paragraph 61-63, 347; whereas once the tail has been destaged, the pointer is moved to the new tail entry, thus it must be determined that the tail entry has been flushed).
	The reasons for obviousness are the same as indicated above with respect to claims 1, 8, and 15.
With respect to claims 4, 11, and 18 Bono ‘829 teaches of aggregating committed data entries from the queue of committed data entries into a list of one or more committed data entries and one or more uncommitted data entries in response to determining that the thread has flushed the tail entry of the log buffer (Bono ‘007, column 7, lines 23-37, column 8, lines 12-28; the unified cache manager directing data to either local RAM or flash memory. Data stored in flash memory is interpreted as flushed entries of the log.  An inode table stores the location of each respective file. Therefore, entries in the inode table identifying the data in RAM are an aggregation of uncommitted data entries. Similarly, entries in the inode table identifying the data in Flash are an aggregation of committed data entries).
With respect to claims 5, 12, and 19 the combination of Bono ‘829 and Atkisson teaches of wherein determining the new tail entry of the log buffer includes determining a first uncommitted data entry from the list of the one or more committed data entries and the one or more uncommitted data entries (Bono ‘829, column 6, lines 30-45, Atkisson, paragraphs 61-63, 347-348; where in the combination when the log entry is flushed/destaged, the next entry that is dirty becomes the new tail of the log).
The reasons for obviousness are the same as indicated above with respect to claims 1, 8, and 15.
With respect to claims 6, 13, and 20 the combination of Bono ‘829 and Atkisson teaches of flushing, via the thread, additional entries of the plurality of data entries of the log buffer assigned to the thread in response to determining that the thread has not flushed the tail entry of the log buffer (Bono ‘829, column 5, line 63-column 6, line 8; Atkisson, paragraph 61-63, 347-348; where the log manager flushes the log to prevent it from becoming full). 
The reasons for obviousness are the same as indicated above with respect to claims 1, 8, and 15.
With respect to claims 7 and 14 Bono ‘829 teaches of wherein the queue of committed data entries is separate from the log buffer (fig. 1; column 5, lines 53-62, column 6, line 30-43, column 11, lines 15-40; the DL1, DL2, and cache (claimed logs) are separate from the persistent storage/disk (claimed queue)).

Response to Arguments
Applicant's arguments with respect to independent claims 1, 8, and 15 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kowalski et al. (US 2021/0263763) discloses flushing a write back cache in parallel using multiple threads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138